     Case 5:19-cv-02289-JGB-SP Document 36 Filed 12/16/20 Page 1 of 2 Page ID #:126




      DANIEL MALAKAUSKAS, Cal. Bar. No.:265903
 1
      MALAKAUSKAS LAW, APC
 2    7345 South Durango Drive
      Suite B-107-240
 3    Las Vegas, NV 89113
      Tel: 866-790-2242 / Fax: 888-802-2440
 4
      Email: daniel@malakauskas.com
 5
      Attorney for Plaintiff: Frank Singh
 6
      PETER S. MODLIN, Cal. Bar No.:151453
 7
      MEERA BHASKAR, Cal. Bar No.:311934
 8    YANG DING, Cal. Bar No.:329976
      GIBSON DUNN & CRUTCHER LLP
 9    555 Mission Street, Suite 3000
      San Francisco, CA 94105
10
      Tel: 415-393-8389 / Fax: 415-373-8306
11    Email: pmodlin@gibsondunn.com;
      Email: mbhaskar@gibsondunn.com;
12    Email: kding@gibsondunn.com;
13
      Attorneys for Defendant: McDonalds Corporation
14
      KELSEY ELIZABETH SCHERR, Cal. Bar No.:303314
15    LEWIS BRISBOIS BISGAARD AND SMITH LLP
16    633 West 5th Street, Suite 4000
      Los Angeles, Ca 90071
17    Tel: 213-250-1800 / Fax: 213-250-7900
      Email: kelsey.scherr@lewisbrisbois.com
18
19    Attorney for Defendant: Indian Hill Management, Inc.

20
21
22                                UNITED STATES DISTRICT COURT

23                               CENTRAL DISTRICT OF CALIFORNIA

24                                          EASTERN DIVISION

25
26
27
28




                                       Stipulated Dismissal with Prejudice
                                                                                      1
     Case 5:19-cv-02289-JGB-SP Document 36 Filed 12/16/20 Page 2 of 2 Page ID #:127




      FRANK SINGH,                                           Case No.: 5:19-cv-02289-JGB-SP
 1
 2                           Plaintiff,                      STIPULATED DISMISSAL WITH
                                                             PREJUDICE
 3    v.
 4
      INDIAN HILL MANAGEMENT, INC., as
 5    an entity and doing business as “McDonald’s
      Restaurant         #10992”, MCDONALD’S
 6    CORPORATION and DOES 1-50, Inclusive,
 7                           Defendants.
 8
 9
10           IT IS HEREBY STIPULATED by and between the parties in this action through their

11    designated counsel, that this action be and is hereby dismissed in its entirety, WITH PREJUDICE,

12    pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The parties shall bear their own costs

13    and attorney fees in connection with the lawsuit and the negotiation and preparation of any

14    agreement entered into by such parties.

15
16
17    Date: December 16th, 2020                                         /s/Daniel Malakauskas______________
                                                                        By: Daniel Malakauskas, of,
18                                                                      MALAKAUSKAS LAW, APC,
                                                                        Attorney for Plaintiff
19
20
      Date: December 16th, 2020                                         /s/Meera Bhaskar__________________
21                                                                      By: Scott Malm, of,
                                                                        GIBSON DUNN & CRUTCHER LLP,
22
                                                                        Attorney for Defendant: McDonalds
23                                                                      Corporation

24
      Date: December 16th, 2020                                         /s/Kelsey Elizabeth Scherr___________
25
                                                                        By: Kelsey Elizabeth Scherr, of,
26                                                                      LEWIS BRISBOIS BISGAARD AND
                                                                        SMITH LLP, Attorney for Defendant:
27                                                                      Indian Hill Management, Inc.
28




                                          Stipulated Dismissal with Prejudice
                                                                                                            2
